Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 12/23/20 has been entered.  Claims 2, 3, 6, 7 are cancelled.  Claims 1, 4, 5,8 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 recite “wherein the formula comprises a description of characteristics at least of coffee substances to be included in a mixture or blend to obtain a recipe for the preparation of a coffee beverage and further comprises instructions regarding how to prepare the mixture and the coffee beverage,”.  
It is unclear if the mixture and the coffee beverage are different types of beverages.  It appears that at first, the coffee substances were to be included in the mixture, then a separate mixture and a separate coffee beverage are claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-8 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of aggregating personalized preferences of customers based on a plurality of parameters.
Exemplary claim 5 recites the following abstract concepts that are found to include “abstract idea”: 
“receiving, the plurality of personalized preferences from a plurality of user terminals; 
storing the received plurality of personalized preferences; 
clustering the plurality of personalized preferences according to a plurality of parameters..”
The remaining limitations are no more than computer elements (i.e., a server) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, but for the “on a server” language, “receiving”, “storing”, and clustering in the context of this claim encompasses the user manually receiving, storing and grouping user preferences. 
The practice of receiving, storing, and clustering data, as well as correlating stored data based on parameters is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the providing a recommendation. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claims recite additional elements: that a processing device is used to create the clusters; information is input via a user terminal; each user terminal includes a data storage, a computing device, an input/output unit, a graphical user interface, a transceiver means configured with the data storage unit to transmit the personalized formula.
The Examiner notes that the user terminal is used as a tool to receive and transmit data, which is the generic purpose of a user terminal. 
The processing device in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (obtaining, by a computer system, state data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device to create the clusters amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that the server or the computer device is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pecoraro (2008/0201241 A1), in view of Clark et al. (2014/0122229 A1).

Re-claim 1, Pecoraro teaches a server comprising: a database to store at least a plurality of personalized preferences, wherein the preferences are collected from a plurality of users (see e.g. paragraph 0049-
The present invention, as illustrated in FIG. 1, is a combination of a web-based software platform that collects and creates highly-customized coffee orders and machines that fulfill those orders. The web-based software platform runs across the application server 90, the web server 94, the Internet 100, the user's browser 96, and the service stations 98-99. The customers information is stored in the database 91 associated with the application server 90.)

wherein each personalized preference comprises at least one personalized formula of mixtures, -- wherein the plurality of users input information via a user terminal to generate a personalized formula of mixtures, each user terminal includes a data storage device, a computing device, an input/output unit, a graphical user interface and transceiver means configured with the data storage unit to transmit the personalized formula,  (see e.g. paragraphs 0066, 0027, 0051- the user interface 105 supported by the client application running across the client computer 103, the Internet 100, and the central server computer 101 enables the user to communicate with the central server computer 101. It provides a number of virtual means for the user to create a formula for making a cup of coffee according to his personal preference by dragging a various visual cues representing different ingredients, such as the icon for coffee 106, into a visual cue representing a cup 107 using a mouse coupled to the computer 103.
0027-the present invention encompasses a way for the consumer to select or optimize (tweak) the taste of a dispensed by being able to vary the beverage individual ingredients in a controlled fashion via a user interface, until the optimum mixture is obtained, and saving that ingredient setting for placing future orders.
[0051] The client computer 103 can be a desktop, a laptop, a PDA, or a mobile phone with Internet browsing functions. The user can communicate with the central server computer 101 and make an offsite order from the computer 103 through a user interface 105 supported by a client application running across the client computer 103, the Internet 100, and the central server computer 101.)
wherein the formula comprises a description of characteristics at least of coffee substances to be included in a mixture or blend to obtain a recipe for the preparation of a coffee beverage (see e.g. paragraph 0072 --FIG. 8 is a schematic diagram illustrating another manifestation 230 of the "Create/Manage" screen with a more organized drink view of virtual cup 231. The screen provides an array of icons of ingredients 233, each of which represents an ingredient available to be added in to the cup 231. The screen also provides a nutritional information table 234, which includes textual information about the amounts of the standard nutritional factors included in the drink, such as sugar, fat, calories, sodium, etc. The screen also provides an ingredient indication bar 232 which is dynamically updated as the drink's recipe is changed. ---- the user may first set the amount of a selected ingredient by right-clicking the icon, and then drag the icon to the cup 231.)
and further comprises instructions regarding how to prepare the mixture and the coffee beverage (see e.g. paragraphs 0069, 0079- The green also includes a means for the user to modify an existing off-the-shelf recipe from a list of preset recipes, adding or deleting ingredients or modifying the ingredient quantities.

0079] FIG. 14 is a schematic diagram illustrating a screen 280 for adjusting standard recipe which is called "Tweaker". The concept of the Tweaker goes to the very heart of the value proposition of this invention. Consumers, given a virtually infinite variety of choices, will need some assistance honing in on their perfect drink. Very few people will be able to know that their ideal drink is "234 grams of 1.3% milkfat milk, 94 grams of white chocolate powder, 70 ml of espresso", etc. Instead, consumers know a general recipe that they like (e.g. a Non-Fat Mocha) and will be able to work from there, modifying it. To help them identify how they might like to modify this "off-the-shelf" recipe, the Tweaker shows the user the original recipe's ingredients, then offers some possible increase and decrease scenarios for each ingredient. In the example above, the user wants to try 5% more espresso and 10% more White Chocolate than the original recipe. These "Tweaks" ultimately form a new drink which is then named with a unique name per the user.)
-wherein inputs provided by the user are intended to describe a combination of: 
-characteristics of a plurality of mechanical elements and components of a coffee beverage preparing system and/or 
-characteristics or parameters of an environment where said coffee beverage preparing system is installed, including one or more of humidity, pressure, temperature, number of people present in said environment and/or 
-characteristics of the coffee substance, including one or more of age of the coffee grains/beans or moisture content of the coffee grains/beans and/or 
-characteristics of a plurality of components of a mixture or blend to be obtained including one or more of the quantity of substances, extent of grinding, temperature, water and/or steam temperature, pressure, extraction pressure, water and/or steam pressure, quantity of water and/or steam, final volume of the beverage, working time, extraction time and number of doses of the mixture or blend and/or 
-instructions to obtain different types of coffee beverages at least in terms of volume or amount of beverages and/or
- preferences for the coffee beverage to be obtained, including one or more of a sensory profile, an origin profile, a purpose of the beverage; (see at least paragraphs 0195, 0079, 0194  -the data includes: When was the coffee picked? Where? --0079-. In the example above, the user wants to try 5% more espresso and 10% more White Chocolate than the original recipe. --0194 -a customer creates a drink for a 12 ounce cup)
--a processing device configured to create clusters of the personalized preferences according to a plurality of parameters, wherein the parameters include at least a sensory profile, an origin profile, a type of blend, a territory, a geographic origin or area, and a type of serving.  (see e.g. paragraphs
[0074]-The screen may also provide a means for saving the user's favorite locations.
[ 0013] - Aggregating multiple preference expressions of any single individual provides a profile of that individual's tastes. This profile of the Individual is referred to herein as an Individual Taste Profile (ITP). (sensory profile)
[0195, 0079, 0194]  -the data includes: When was the coffee picked? Where? (a geographic origin or area or territory, an origin profile)
[0194]- a customer creates a drink for a 12 ounce cup a customer creates a drink for a 12 ounce cup that has more than 12 ounces of products in it (type of serving)
[0196,0079]-. In the example above, the user wants to try 5% more espresso and 10% more White Chocolate than the original recipe.. (Type of blend)
Pecoraro does not explicitly teach the following limitation.
However, Clark et al. teach--wherein the parameters include at least a purpose of a beverage,.  
(see e.g. paragraphs 0032, 0033 –0032-Multiple expressions of preference from a single consumer ordering from a single menu provide a way to aggregate a profile for that consumer. This profile can contain, for example, the probability that a consumer chooses beer, wine, soda, or a cocktail. Similarly, this profile indicates the consumer's choice of large or small meals, coursed or simple meals and finally individual items, ingredients, flavors, etc.—
-Some preferences may be broken out in to day parts (meals) within the profile, such as ordering coffee with breakfast, but only as a desert (and decaf) with dinner).
****The Examiner notes that the list of parameters claimed are an obvious variation of Pecoraro, in view of Clark et al. since no unpredictable results are foreseen by the type of parameter saved.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Pecoraro and include the steps cited above, as taught by Clark et al. in order to provide a profile of that individual's tastes determines retail services/products  that are likely to be preferable to a consumer so that those items may be recommended to the consumer as a benefit to consumer and the retailer (see e.g. paragraphs 0013, 0031).

Re-claim 4, Pecoraro does not explicitly teach the following limitation.
However, Clark et al. teach a server, wherein stored clustered personalized preferences are referred, or correlated, to other data for data analysis activities, including statistic analyses and/or big data analytics (see e.g. abstract, paragraphs 0035, 0036-- The consumer's profile can then be normalized (so that bins represent a probability) and a group of these profiles can then be used to cluster a population into groups of consumers with like tastes. -- These preferences are analyzed and clustered with other consumers so that retailer, retail product, and retail service recommendations can be automatically and dynamically made to the consumer. --If the consumer has not established a profile, the restaurant can provide general recommendations following the consumer's demographic or other ways of linking them to a preference cluster. 0037] The product or service recommender adapts over time to changing preferences, markets.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Pecoraro and include the steps cited above, as taught by Clark et al. in order to allow businesses to market to consumers that will probably like them; and allow consumers to receive recommendations that are tuned to their tastes and interest (see e.g. paragraph 0015).

Claim 5 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Claim 8 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.

Response to Arguments
Applicant’s arguments with respect to the non final action dated 9/24/20 have been considered but not persuasive.
With respect to the 101 rejection, Applicant argued, “As described in paragraph [0007] of the publication of the present application, it is known that beverages can be obtained from predefined mixtures. However, this known technology does not necessarily satisfy the needs of a specific user, including sensory, physical or physiological requirements, and performance or purpose requirements. As described in paragraph [0008], it is also known that beverages can be obtained from do-it-yourself mixtures. However, this known technology cannot ensure that the components are compatible with each other and suitable for the specific user or the specific purpose.”
However, the claims recite a database receiving and storing information about a user.  Specifically, the claims describes the type of information inputted by a user and how the information is stored.  The claims do not teach any function or process where the current invention “ensures that the components are compatible with each other and suitable for the specific user or the specific purpose”, as argued by Applicant.
None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Therefore, the claims are ineligible.

With respect to the 103 rejection, the claims have been amended.  A new search was performed.  The combination of the prior arts Pecoraro, and Clark anticipates the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627  

March 1, 2021